DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 2, 2022 have been fully considered but they are not persuasive. Applicants argue that Sookraj fails to teach introducing heated liquid dienophile between 30°C to 100°C to a continuous reactor to make the cycloadduct product. The Sookraj process is illustrated in Fig. 1 and Paragraph [0111] teaches that in order to make maleic anhydride, a succinic anhydride stream 201 is "fed to Oxidizer 300 where it is vaporized into a stream of heated air and flowed rapidly through a catalyst bed containing a solid iron-based dehydrogenation catalyst." Applicant notes that the boiling point of succinic anhydride is 261oC. Accordingly, one of skill understands that the stream including the maleic anhydride reaction product inside the Oxidizer 300 is at least about 261oC. Paragraph [0111] further teaches that "[m]aleic anhydride stream 301 is obtained at the exit of the catalyst bed." According to Fig. 1, the maleic anhydride stream 301 obtained at the exit of the catalyst bed is fed into the cycloaddition reactor 400. While Sookraj teaches that the maleic anhydride stream is optionally diluted with solvent, Sookraj fails to teach whether the optional dilution takes place before or after introduction to the cycloaddition reactor 400. Sookraj also fails to teach any lowering of the temperature of the maleic anhydride stream 301 obtained at the exit of the catalyst bed before being fed into the cycloaddition reactor 400. Examiner disagrees with these assessments since Sookraj states the cycloaddition reaction is conducted by flowing a mixture of the furan and the unsaturated compound through a plug flow reactor in a solvent in the presence of a homogeneous Lewis acid catalyst at a controlled temperature to retard the retro cycloaddition reaction at a temperature below about 100oC (Paragraphs [0085] , [0086], [0088], [01112] and [0132]). Therefore, it would have been obvious to one having ordinary skill in the art to understand that the unsaturated compound such as [m]aleic anhydride stream 301 would be controlled/cooled at the temperature below about 100oC when entering the cycloaddition reactor (400) (Paragraph [0087]).
Applicants also argue that “Applicant has demonstrated that maleic anhydride introduced to the continuous reactor in a heated state between 30°C to 100°C unexpectedly performs significantly better than maleic anhydride at room temperature. Example 2a illustrates the reaction where MTBE and MA are mixed at room temperature before entering the reactor. An isolated, very pure furan-MA Diels Alder adduct in 20.7% yield is obtained. Example 2b presents the results for the reaction wherein MTBE and MA are mixed at an elevated temperature of 45 °C before it is led into the reactor. An isolated, very pure furan-MA Diels-Alder adduct is obtained in a yield of 79.3%”. Examiner does not believe that it is unexpected process since the process of Sookraj produces the carbon efficiency of greater than 70% or greater than 85% (Paragraphs [0104] and [0105]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sookraj (US 2017/0001940 A1) in view of Honda et al. (W0-2016/190317 A1).
Regarding Claim 1,  Sookraj reference discloses a continuous process for the preparation of a cycloadduct product from the reaction of a furanic with a dienophile, comprising: 
- heating a first liquid feed stream comprising the dienophile and optionally a solvent in which the dienophile is dissolved to provide a heated first liquid feed stream at an elevated temperature between 30°C to 100°C (Figure 1, numeral 300- oxidizer, Paragraphs [0085] , [0086], [0088], [01112] and [0132] – flowing the furan, unsaturated compound and solvent through a plug flow reactor and the cycloaddition reaction is conducted at a temperature below about 100oC to retard the retro cycloaddition reaction); 
- providing a second liquid feed stream comprising the furanic (Paragraph [0112- furan); 
- leading the first liquid feed stream and the second liquid feed stream into a continuous reactor to produce a product solution stream comprising the cycloadduct product (Figure 1, numeral 400- cycloaddition reactor and Paragraph [0112] – cycloaddition product such as cyclohexene compound 7-oxabicyclo[2.2.1]hept-5-enecis-2,3-dicarboxylic anhydride).
However, Sookraj does not disclose the step of leading the product solution stream to a product isolation zone to produce an isolated cycloadduct product. Honda et al. reference discloses that the reaction product obtained by the Diels-Alder reaction can be used as a raw material for the next hydroformylation reaction as it is, but may be used for the next step after being purified by a method such as distillation, extraction or crystallization (Page 4, Lines 3-5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to purify the cycloadduct product before the next process step as taught by Honda et al., since Honda et al. states at Page 4, Lines 3-5 that such a modification would purify the cycloadduct product before the next process.
Regarding Claim 2, Sookraj and Honda et al. references discloses the process in accordance with claim 1, wherein the first liquid feed stream comprises the dienophile and the solvent, and/or the solvent is added with the second liquid feed stream and/or the solvent is added with a third feed stream into the continuous reactor (Paragraphs [0085] and [0112]).
Regarding Claim 3, Sookraj and Honda et al. references discloses the process in accordance with claim 1, wherein the first liquid feed stream comprises the dienophile and the solvent and said first liquid feed stream is maintained at a temperature above the crystallization temperature of the dienophile in said solvent (Sookraj – Paragraph [0112]- the reactor (400) is operated at a temperature below about 80oC).
Regarding Claim 4, Sookraj and Honda et al. references discloses the process in accordance with claim 1, wherein the first liquid feed stream, the second liquid feed stream, and the product solution stream are maintained at an elevated temperature throughout the process up to the product isolation zone, to maintain the furanic, the dienophile and the cycloadduct product in solution and/or fluidic (Sookraj – Paragraph [0112]- the reactor (400) is operated at a temperature below about 80oC).
Regarding Claim 5, Sookraj and Honda et al. references discloses the process in accordance with claim 1, wherein producing the isolated cycloadduct product comprises crystallization of the cycloadduct product (Honda et al. - Page 4, Lines 3-5- crystallization).
Regarding Claim 6, Sookraj and Honda et al. references discloses the process in accordance with claim 1, wherein the furanic comprises a compound according to structure I

    PNG
    media_image1.png
    129
    226
    media_image1.png
    Greyscale

wherein R1 and R2 are independently selected from the group consisting of H, CH3, CH2OH and esters and ethers thereof, CO2H and esters thereof, and amides and tertiary amines of CH2NH2 (Sookraj – Abstract – furan with R1 and R2 consisting of H).
Regarding Claim 7, Sookraj and Honda et al. references discloses the process in accordance with claim 1, wherein the dienophile is selected from the group consisting of maleic anhydride, maleic acid, maleate esters, fumaric acid, fumarate esters, maleimides, acrylic acid, acrylate esters, and acrolein (Sookraj – Paragraph [0112]- maleic anhydride).
Regarding Claim 9, Sookraj and Honda et al. references discloses the process in accordance with claim 1, wherein the dienophile and the furanic are led into the continuous reactor in a molar ratio in the range 5:1 to 1:5 (Sookraj – Paragraph [0112]- 1:1 mol ratio).
Regarding Claim 16, Sookraj and Honda et al. references discloses the process in accordance with claim 1, wherein the furanic comprises furan, 2-methylfuran or 2,5-dimethylfuran (Sookraj - Paragraph [0112]-furan).
Regarding Claim 17, Sookraj and Honda et al. references discloses the process in accordance with claim 1, wherein the dienophile is maleic anhydride (Sookraj - Paragraph [0112]-maleic anhydride).
Claim(s) 8, 10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sookraj (US 2017/0001940 A1) in view of Honda et al. (W0-2016/190317 A1) and Crockatt et al. (WO2017/146581 A1).
Regarding Claim 8, Sookraj and Honda et al. references discloses the process in accordance with claim 1 except for the solvent is selected from the group consisting of the furanic, ethers, esters, aromatics, heteroaromatics, aliphatic, nitriles, ketones, alcohols, amides, sulfoxides, and nitrated and chlorinated. Crockatt et al. reference discloses a Diels-Alder reactor of dienophile and furanic with suitable solvent of the furanic compound (Page 15, Lines 7-13) wherein the suitable solvents include, for example, 2-methyltetrahydrofuran, anisole, dimethyl carbonate, 1,4-dioxane, ethyl acetate, methyl acetate, methyl isobutylketone and benzonitrile, dichloromethane, methyl t-butylether, toluene and 2-sec-butylphenol (Page 11, Lines 19-23). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the same furanic compound for the solvent of the Diels-Alder reactor of dienophile and furanic since Crockatt et al. states at Page 15, Lines 7-13 that the Diels-Alder reaction is typically performed in a liquid phase, such as neat, e.g. without solvent, or for example in suitable solvent, preferably in a concentration of 0.1 - 3 M, more preferably about 2 M, of the furanic compound. 
Regarding Claim 10, Sookraj and Honda et al. references discloses the process in accordance with claim 1 except for the furanic comprises 2-methylfuran, the dienophile comprises maleic anhydride and the solvent comprises methyl tert-butyl ether which are led into the continuous reactor while maintaining the temperature of the first liquid feed stream, the second fluid feed stream and the reaction mixture in the continuous reactor above the crystallization temperature of maleic anhydride. Crockatt et al. reference discloses that maleic anhydride is used as dienophile with furfural with a solvent wherein suitable solvents include, for example, 2-methyltetrahydrofuran, anisole, dimethyl carbonate, 1,4-dioxane, ethyl acetate, methyl acetate, methyl isobutylketone and benzonitrile, dichloromethane, methyl t-butyl ether, toluene and 2-sec-butylphenol (Page 11, Lines 15-23). Also, Crockatt et al. reference also discloses that 2-methylfuran will be more reactive in Diels-Alders reactions and less harsh condition are required (Page 2, Lines 18-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use maleic anhydride, 2-methylfuran and methyl tert-butyl ether in a Diels-Alders reaction/process as taught by Crockatt et al., since Crockatt et al. states at Page 2, Lines 18-20 that such a modification would be more reactive in Diels-Alders reactions and require less harsh condition.
Regarding Claim 18, Sookraj, Honda et al., and Crockatt et al. references discloses the process in accordance with claim 10, wherein the furanic comprises 2-methylfuran, the dienophile comprises maleic anhydride and the solvent comprises methyl tert-butyl ether which are led into the continuous reactor while maintaining the temperature in the range of 30-100 °C (Sookraj – Paragraph [0112]- the reactor (400) is operated at a temperature below about 80oC and Crockatt et al. – Page 15, Lines 1-6).
Regarding Claim 19, Sookraj, Honda et al., and Crockatt et al. references discloses the process in accordance with claim 10, wherein the furanic comprises 2-methylfuran, the dienophile comprises maleic anhydride and the solvent comprises methyl tert-butyl ether which are led into the continuous reactor while maintaining the temperature in the range of 40-70 °C (Sookraj – Paragraph [0112]- the reactor (400) is operated at a temperature below about 80oC and Crockatt et al. – Page 15, Lines 1-6).
Regarding Claim 20, Sookraj and Honda et al. references discloses the process in accordance with claim 1 except for the first liquid feed stream comprises the dienophile and the solvent in which the dienophile is dissolved, and wherein the solvent is the furanic. Crockatt et al. reference discloses a Diels-Alder reactor of dienophile and furanic with suitable solvent of the furanic compound (Page 15, Lines 7-13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the same furanic compound for the solvent of the Diels-Alder reactor of dienophile and furanic since Crockatt et al. states at Page 15, Lines 7-13 that the Diels-Alder reaction is typically performed in a liquid phase, such as neat, e.g. without solvent, or for example in suitable solvent, preferably in a concentration of 0.1 - 3 M, more preferably about 2 M, of the furanic compound. Also, it is more cost saving to use less raw materials for the Diels-Alder reaction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774